Fourth Court of Appeals
                                     San Antonio, Texas
                                   MEMORANDUM OPINION
                                        No. 04-15-00106-CV

                                             Nell RAMEY,
                                               Appellant

                                                    v.

                                        Jessica A. POLLET,
                                              Appellee

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-CI-04119
                           Honorable Martha B. Tanner, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: April 8, 2015

DISMISSED

           When Nell Ramey filed this appeal, she was required to pay a $195.00 filing fee. See

TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN CIVIL CASES IN                       THE   SUPREME

COURT      AND THE   COURTS   OF   APPEALS   AND   BEFORE   THE   JUDICIAL PANEL   ON   MULTIDISTRICT

LITIGATION (Misc. Docket No. 13-9127, Aug. 16, 2013). Ramey did not pay the required filing

fee; accordingly, the clerk of this court notified her by letter on February 26, 2015, that her notice

of appeal was conditionally filed and the filing fee was due within ten days. On March 13, 2015,

when the fee remained unpaid, this court ordered that Ramey must, not later than March 23, 2015,
                                                                                        04-15-00106-CV


either (1) pay the applicable filing fee or (2) provide written proof to this court that she is indigent

or otherwise excused by statute or the Texas Rules of Appellate Procedure from paying the fee.

See TEX. R. APP. P. 5 (“A party who is not excused by statute or these rules from paying costs must

pay—at the time an item is presented for filing—whatever fees are required by statute or Supreme

Court order. The appellate court may enforce this rule by any order that is just.”). The court

advised Ramey that if she failed to respond satisfactorily within the time ordered, the appeal would

be dismissed. See TEX. R. APP. P. 42.3.

        The filing fee has not been paid, and Ramey has not otherwise responded to our March 13,

2015 order. We therefore dismiss this appeal for want of prosecution.

                                                    PER CURIAM




                                                  -2-